UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended March 31, 2012. ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. Commission File Number: 001-34930 EXAMWORKS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 27-2909425 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3, N.E., SUITE 2625 ATLANTA, GEORGIA 30305 (Address of principal executive offices) Telephone Number (404) 952-2400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days: Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer x Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes ¨ No x As of May 1, 2012, ExamWorks Group, Inc. had34,078,844 shares of Common Stock outstanding. i EXAMWORKS GROUP, INC.AND SUBSIDIARIES MARCH 31, 2012 FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – Financial Information 2 Item 1. Financial Statements 2 Consolidated Balance Sheets as of December 31, 2011 andMarch 31, 2012 (Unaudited) 2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the three months ended March 31, 2011 and 2012 (Unaudited) 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and2012 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3.
